EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Douglas P. Mueller on 7/29/2022
The application has been amended as follows: 

In the claims filed on 7/25/2019:

1.	(Currently Amended) A puncture instrument comprising:
a puncture tip section;
a first tubular body connected to the puncture tip section at a distal end, and
an outer tubular body at least partially covering the first tubular body, wherein
the first tubular body is formed to be rotatable relative to the outer tubular body around an axis along the longitudinal direction,
the first tubular body has an outer diameter smaller than an inner diameter of the outer tubular body, and
a drug solution supply path that has a spiral shape and is provided on the outside of the first tubular body.

2. 	(Original) The puncture instrument according to claim 1, wherein the drug solution supply path is formed such that a cross section of a surface perpendicular to the longitudinal direction of the first tubular body is formed to have a circular shape.

3. 	(Previously Presented) The puncture instrument according to claim 1, wherein the drug solution supply path comprises a gap between an inner peripheral surface of the outer tubular body and an outer peripheral surface of the first tubular body.

4. 	(Currently Amended) The puncture instrument according to claim 1, wherein the drug solution supply path is extended to [[the]]a vicinity of the puncture tip section.

5. 	(Previously Presented) The puncture instrument according to claim 1, wherein the first tubular body is rotatable inside the outer tubular body relative to the outside of the outer tubular body.

6. 	(Previously Presented) The puncture instrument according to claim 1, wherein a second tubular body as a rigid body is connected to a proximal end of the first tubular body.

7. 	(Currently Amended) The puncture instrument according to claim 6, wherein 
the outer tubular body at least partially covers the second tubular body,
the second tubular body has an outer diameter smaller than an inner diameter of the outer tubular body and is rotatable inside the outer tubular body together with the first tubular body, and
the drug solution supply path is provided in a gap between [[the]]an outer peripheral surface of the first tubular body and [[the]]an inner peripheral surface of the outer tubular body and continues to a gap between [[the]]an outer peripheral surface of the second tubular body and [[the]]an inner peripheral surface of the outer tubular body.

8. 	(Previously Presented) The puncture instrument according to claim 1, wherein the first tubular body is formed into a coil shape.

9. 	(Original) The puncture instrument according to claim 8, wherein a direction for winding the coiled first tubular body agrees with a direction for rotating the first tubular body.

10. 	(Currently Amended) The puncture instrument according to claim 1, further comprising:
an aspiration device configured to perform aspiration in an inner space of the first tubular body, wherein
the first tubular body is formed such that when a drug solution is in the drug solution supply path, the drug solution is permeable through an inner portion of the first tubular body.

11. 	(Currently Amended) The puncture instrument according to claim 10, wherein the aspiration device is configured to aspirate[[s]] a bone marrow fluid, and the drug solution supply path is configured to supply 

12.	(Previously Presented) The puncture instrument according to claim 1, wherein 
the puncture tip section comprises:
a tube comprising a distal end and an opening in a surface at the distal end,
a tip rotation section configured to perforate a tissue in a medullary cavity while rotating together with the tube, the tip rotation section being disposed on a distal side of the surface at the distal end in the tube, and
a connection member configured to connect the tube and the tip rotation section.

13.	(Original) The puncture instrument according to claim 12, wherein
the tube comprising the opening is integrally formed with the tip rotation section and the connection member, and
the first tubular body is flexible and is disposed on a proximal side of the tube.

14. 	(Previously Presented) The puncture instrument according to claim 12, wherein the tip rotation section comprises a disc-shaped member having a radial central axis on a central axis extending in the longitudinal direction of the tube.

15. 	(Previously Presented) The puncture instrument according to claim 12, wherein a groove continuing from the opening of the tube is formed in the connection member.

16.	(Previously Presented) The puncture instrument according to claim 12, wherein the surface at the distal end is not orthogonal to the longitudinal direction of the tube.

17. 	(Currently Amended) The puncture instrument according to claim 12, wherein
[[the]] a width of the tip rotation section in a direction orthogonal to the longitudinal direction of the tube is larger than that of the tube in the same.

18.	(Currently Amended) The puncture instrument according to claim 1, wherein the puncture instrument is 

19.-34.	(Cancelled)

II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. For example, Kramer et al. (US 4969870) discloses a puncture instrument (e.g. Fig. 2) comprising a puncture tip section (e.g. 28), but fails to disclose at least a first tubular body and a drug solution supply path that has a spiral shape provided on the outside of the first tubular body, as claimed. There would have been no obvious reason to modify the Kramer et al. instrument to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Kramer et al. instrument incapable of continuing to operate/behave in the particular manner set forth within the Kramer et al. reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775